Citation Nr: 0207293	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to January 15, 1998, 
for the grant of a 40 percent evaluation for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from November 1990 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran failed to report, without 
explanation, for a Travel Board hearing scheduled in February 
2001.  He has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  It is not factually ascertainable that the increase in 
right shoulder disability justifying the grant of a 40 
percent rating occurred prior to January 15, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 15, 1998, 
for the grant of a 40 percent evaluation for a right shoulder 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in April 1992, the RO granted 
entitlement to service connection for a right shoulder 
disability (acromioclavicular separation of the major upper 
extremity), and assigned an initial 20 percent rating, 
effective September 14, 1991.  The veteran did not appeal.  
In December 1992, the veteran claimed entitlement to an 
increased evaluation.  By letter dated in January 1993, the 
RO requested evidence in support of that claim.  No 
additional evidence was submitted or identified within 
60 days and the RO notified the veteran by letter dated in 
March 1993 that his claim had been denied.  

Thereafter, the veteran failed to report for a VA examination 
scheduled in April 1994.  By rating decision dated in June 
1994, the RO proposed to terminate benefits.  Later in June 
1994 the veteran responded that his right shoulder had not 
gotten better but had become worse.  In September 1994, he 
presented for a VA examination.  He complained of daily right 
shoulder pain, aggravated by raising his arm, and with other 
movement.  He demonstrated full internal and external 
rotation, abduction to 120 degrees and flexion to 180 
degrees, without tenderness, swelling, effusion or other 
impairment.  X-rays showed questionable degenerative joint 
disease of the right shoulder.

In an October 1994 rating decision, the RO denied an 
evaluation in excess of 20 percent for right shoulder 
separation and proposed reduction of the 20 percent rating to 
10 percent.  The RO advised the veteran of the proposed 
reduction and his right to submit evidence and argument 
against such.  By rating decision dated in December 1994, the 
RO reduced the evaluation assigned to the veteran's right 
shoulder disability from 20 percent to 10 percent.  The 
veteran appealed, arguing his right shoulder was not getting 
better, but was in fact getting worse.  He identified the 
benefit sought on appeal as a rating of 20 percent or more.

In August 1995, the veteran presented for a VA examination.  
There was an obvious prominence at the right 
acromioclavicular joint, indicating acromioclavicular 
separation.  The veteran demonstrated abduction to 120 
degrees, flexion to 180 degrees, and internal and external 
rotation to 45 degrees.  There was localized tenderness with 
a mild amount of crepitus upon stress.  X-rays showed 
arthritis.  Also noted was motor strength of 4/5 due to pain.  

VA records show that in March 1996 the veteran underwent a 
right shoulder surgical procedure for chronic dislocation. 

By rating decision dated in April 1996, the RO restored the 
20 percent rating for right shoulder disability, effective 
the date of the reduction.  The RO informed the veteran of 
this decision and its belief that the restoration of a 20 
percent rating satisfied his appeal.  

In the April 1996 rating decision, the RO also assigned a 100 
percent temporary total evaluation pursuant to 38 C.F.R. 
§ 4.130 (2001) from March 1, 1996, to May 1, 1996.  The 
veteran perfected an appeal with respect to the effective 
date of May 1, 1996, for the termination of his temporary 
total rating.  He made no arguments with respect to the 20 
percent rating.  Based on consideration of opinions from a VA 
physician that the veteran's shoulder was frozen and that he 
required more rehabilitation time, the temporary total 
evaluation was extended to October 31, 1996, by rating 
decision dated in November 1996.  The veteran had requested a 
hearing on appeal but his representative informed the RO in 
March 1997 that the veteran no longer desired a hearing 
because his appeal had been resolved by the November 1996 
rating decision.

On January 15, 1998, the RO received a claim of entitlement 
to an increased rating for service-connected right shoulder 
disability from the veteran's representative.

VA treatment records dated from October 1995 and later were 
thereafter associated with the claims file.  X-rays dated in 
October 1995 suggest a widening of the joint space.  The 
veteran had 70 degrees abduction upon examination.  The 
impression was a possible rotator cuff tear.  In February 
1996 it was noted the veteran had had no improvement in his 
pain from injections or other treatment.  Additionally-
received VA orthopedic clinic records associated with the 
veteran's March 1996 surgery show full passive flexion, 
active flexion to 100 degrees, passive abduction to 
150 degrees and active abduction to 90 degrees prior to the 
procedure.  The veteran was noted to have had recurrent and 
chronic dislocations and pain.  

Follow-up records document required physical rehabilitation 
in order to regain a higher percentage of motion of the right 
upper extremity.  The veteran complained of pain worse than 
prior to the surgery.  In late June 1996 he was noted to have 
flexion to 80 degrees and abduction to 80 degrees, with pain.  
In July 1996 he was noted to have decreased motion and 
strength secondary to pain.  In September 1996, he 
demonstrated a full range of passive motion of the right 
shoulder and 100 degrees active abduction.  VA outpatient 
records also show that the veteran was examined for his right 
shoulder on July 23, 1997.  He complained of pain when 
raising his right arm.  Examination was stated to reveal a 
full 130-degree range of motion.  The impression was 
bursitis.  

In December 1998, the veteran presented for a VA examination.  
His right shoulder slumped downward.  There was elevation to 
90 degrees, abduction to 100 degrees, internal rotation to 50 
or 60 degrees, and external rotation to 60 degrees.  His grip 
strength on the left was decreased as compared to the right.  
The diagnosis was status post right shoulder separation with 
surgery in 1996 resulting in continuing pain, restriction in 
movement and numbness.

By rating decision dated in December 1998, the RO granted an 
increased rating, to 40 percent, effective January 15, 1998.  

In October 1999, the veteran testified at a personal hearing.  
He argued that July 23, 1997, the date he received VA 
treatment for his right shoulder, should be the effective 
date for the 40 percent rating assignment.  His 
representative cited to 38 C.F.R. § 3.157(b), arguing that 
such provision allowed that the date of treatment would be 
the effective date if a claim was formalized within one year.  
He reported that his right shoulder symptoms caused 
difficulty with arm movements above the head and certain 
other activities, and had done so prior to January 15, 1998.  
He indicated that he had seen an orthopedist through 
Workman's Compensation in connection with a work-related 
injury prior to January 1998.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the assignment of effective dates, 
the evidence considered by the RO and the reasons for its 
determinations.  The Board remanded the case in April 2001 
for further development, to include associating the veteran's 
vocational rehabilitation folder and Workman's Compensation 
records with the claims file.  The veteran was also afforded 
the opportunity to submit other relevant evidence.  His 
vocational rehabilitation folder was associated with the 
claims file and has been considered in connection with his 
appeal.  The veteran did not respond with relevant 
identifying information or an authorization for release of 
Workman's Compensation records or other probative medical 
evidence.  Furthermore, in May 2001, the RO specifically 
advised the veteran as to the enactment of the VCAA and as to 
the type of evidence probative of his claim.  He was afforded 
additional time in which to submit such evidence.  Neither he 
nor his appointed representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board finds the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Legal Criteria

Rating Evaluations

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2001).  Normal ranges of 
motion of the shoulder are forward elevation (flexion) zero 
to 180 degrees, abduction zero to 180 degrees, and internal 
and external rotation 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2001).  A distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes.  See 
38 C.F.R. § 4.69 (2001).  The record reflects that the 
veteran is right handed.  

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for 
assignment of a 20 percent evaluation where motion of the 
major arm is limited to shoulder level.  A 30 percent 
evaluation is warranted for motion restricted to midway 
between the side and shoulder level and a 40 percent 
evaluation is warranted for motion restricted to 25 degrees 
from the side.  

Other impairment of the humerus is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Fibrous union 
warrants assignment of a 50 percent evaluation.  Nonunion 
warrants a 60 percent evaluation and loss of the head of the 
flail shoulder warrants assignment of an 80 percent 
evaluation.  Recurrent dislocation of the shoulder at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, warrants assignment of a 30 percent 
rating.  With infrequent episodes, and guarding of movement 
only at shoulder level, a 20 percent evaluation is warranted.  
Malunion with marked deformity warrants a 30 percent rating.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  


Effective Dates

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2001).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157(b).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

Analysis

Although the veteran appealed the December 1994 rating 
decision reducing the 20 percent evaluation for his right 
shoulder disability, the RO concluded on the basis of the 
veteran's statements that the appeal was resolved by the 
April 1996 rating decision restoring the 20 percent rating.  
The record does reflect that following a November 1996 rating 
decision extending a temporary total rating through October 
1996, the representative informed the RO in March 1997 that 
the veteran no longer desired a hearing because his appeal 
had been resolved.  Thus, it would appear that as of March 
1997 the veteran was satisfied with the 20 percent rating and 
the length of the temporary total rating for convalescence.  
Moreover, neither the veteran nor his representative is 
currently contending that the appeal of the December 1994 
rating decision was not resolved by the decision restoring 
the 20 percent evaluation or that the current claim for 
increase was received prior to July 1997.

The record reflects that subsequent to receipt of the March 
1997 communication from the representative, the RO did not 
receive any correspondence containing an expression on the 
veteran's part of an intent to pursue an increased rating for 
the right shoulder until January 15, 1998.  That is the 
effective date assigned by the RO.  In effect, the RO 
accepted such as the veteran's claim for increase, and found 
an increase in disability was confirmed by VA examination 
conducted in December 1998.  

The veteran argues that the proper effective date of the 
increase is July 23, 1997, the date of the VA outpatient 
record documenting right shoulder treatment.   

The claims file does reflect VA treatment relevant to the 
right shoulder on July 23, 1997.  Therefore, the Board agrees 
that July 23, 1997, is the date of receipt of claim for 
purposes of determining the effective date of the increased 
evaluation.  With respect to the one year period prior to 
July 23, 1997, the veteran was in receipt of a temporary 
total evaluation based on recognition of the need for post-
surgical rehabilitation.  Such temporary rating extended 
through October 1996 and contemplated the increased symptoms 
manifested during the period of surgical rehabilitation.  
Notably, however, post-surgical follow-up records show a 
steady improvement in the veteran's range of upper extremity 
motion.  In fact, the July 23, 1997, VA outpatient record 
shows that the veteran was found to have a full range of 
motion.  The outpatient record does not document other 
deformity, dislocation, or additional functional impairment 
due to pain, etc., so as to warrant assignment of an 
evaluation in excess of 20 percent.  In fact, it was not 
until December 1998 when the veteran was examined by VA that 
he was found to have sufficient right shoulder disability to 
warrant an evaluation of 40 percent.  

In sum, the medical evidence shows that the disability was 
not more than 20 percent disabling when the veteran was seen 
by VA on an outpatient basis in July 1997, the veteran did 
not allege an increase in disability until January 15, 1998, 
and it is not factually ascertainable that the disability was 
40 percent disabling prior to January 15, 1998.  Therefore, 
an effective date prior to January 15, 1998, for the 40 
percent evaluation is not in order.      

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date prior to January 15, 1998, 
for the grant of a 40 percent evaluation for right shoulder 
disability is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

